

116 HR 5547 IH: Manufactured Housing Community Preservation Act of 2020
U.S. House of Representatives
2020-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5547IN THE HOUSE OF REPRESENTATIVESJanuary 7, 2020Mrs. Axne (for herself and Mr. Khanna) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide assistance for the acquisition and preservation of manufactured housing communities, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Manufactured Housing Community Preservation Act of 2020. 2.Grant program for manufactured housing preservation (a)AuthorityThe Secretary of Housing and Urban Development shall establish a grant program under this section and, to the extent amounts are made available pursuant to subsection (i), make grants under such program to eligible entities under subsection (b) for acquiring and preserving manufactured housing communities.
 (b)Eligible entitiesA grant under this section may be made only to entities that meet such requirements as the Secretary shall establish to ensure that any entity receiving a grant has the capacity to acquire and preserve housing affordability in such communities, including—
 (1)a nonprofit organization, including land trusts; (2)a public housing agency or other State or local government agency;
 (3)an Indian tribe (as such term is defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) or an agency of an Indian tribe; or
 (4)a resident organization in which homeowners are members and have open and equal access to membership; or
 (5)such other entities as the Secretary determines will maintain housing affordability in manufactured housing communities.
 (c)Use of grant amountsAmounts from a grant under this section may be used only for— (1)the acquisition and preservation of manufactured housing communities;
 (2)such acquisition and preservation, together with costs for making improvements to common areas and community property for acquired manufactured housing communities; or
 (3)the demolition, removal, and replacement of dilapidated homes from a manufactured housing community.
 (d)Preservation; affordability; ownershipA grant under this section may be made only if the Secretary determines that the grantee will enter into such binding agreements as the Secretary considers sufficient to ensure that—
 (1)the manufactured housing community acquired using such grant amounts— (A)will be maintained as a manufactured housing community for a period that begins upon the making of such grant and has a duration not shorter than 20 years;
 (B)will be managed in a manner that benefits the residents and maintains their quality of life for a period not shorter than 20 years;
 (C)will, for a period not shorter than 20 years, be subject to limitations on annual increases in rents for lots for manufactured homes in such community either through resident control over increases or, if owned by a party other than the residents, as the Secretary considers appropriate to ensure continued affordability and maintenance of the property, but not in any case annually to exceed the percentage that is equal to the percentage increase for the immediately preceding year in the Consumer Price Index for All Urban Consumers (CPI–U) plus 7 percent, and such rents will comply with any applicable State laws;
 (D)will be owned by an entity described in subsection (b) for a period not shorter than 20 years; and (E)has not been the primary beneficiary of a grant under this section during the preceding 5 years; and
 (2)if in the determination of the Secretary the provisions of the agreement have not been met, the grant shall be repaid.
 (e)AmountThe amount of any grant under this section may not exceed the lesser of— (1)$1,000,000; or
 (2)the amount that is equal to $20,000 multiplied by the number of manufactured home lots in the manufactured housing community for which the grant is made.
 (f)Matching fundsThe Secretary shall require a grantee of grant under this section to provide non-Federal matching funds for use only for the same purposes for which the grant is used in an amount equal or exceeding the amount of the grant provided to the grantee. Such non-Federal matching funds may be provided by State, tribal, local, or private resources and may be a grant or loan, in cash or in-kind.
			(g)Applications; selection
 (1)ApplicationsThe Secretary shall provide for eligible entities under subsection (b) to apply for grants under this section, and shall require such applications to contain such assurances as the Secretary may require regarding the availability of matching funds sufficient to comply with subsection (f) and any organizational documents regarding the manufactured housing community for which the grant is made, as may be required by the State in which such community is located. The Secretary shall accept applications on a rolling basis and approve or deny each application within 20 business days of receipt in order to facilitate market-based transactions by an applicant.
 (2)SelectionThe Secretary shall establish criteria for selection of applicants to receive grants under this section, which criteria shall—
 (A)give priority to grantees who would use such grant amounts to carry out activities under subsection (c) within areas having a high concentration of low-, very low-, or extremely low-income families (as such terms are defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b));
 (B)give priority to grants for the benefit of communities that have not received a grant under this section during the preceding 10 years; and
 (C)ensure that not more than 40 percent of grant funds for any fiscal year are awarded to entities identified in subsection (b)(5).
 (h)DefinitionsFor purposes of this section, the following definitions shall apply: (1)Manufactured homeThe term manufactured home means a structure, transportable in one or more sections, that—
 (A)in the traveling mode, is 8 body feet or more in width and 40 body feet or more in length, or when erected on site is 320 square feet or more;
 (B)is built on a permanent chassis and designed to be used as a dwelling (with or without a permanent foundation when connected to required utilities) and includes plumbing, heating, air conditioning, and electrical systems; and
 (C)in the case of a structure manufactured after June 15, 1976, is certified as meeting the Manufactured Home Construction and Safety Standards issued under the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.) by the Department of Housing and Urban Development and displays a label of such certification on the exterior of each transportable section.
 Such term shall not include any self-propelled recreational vehicle.(2)Manufactured housing communityThe term manufactured housing community means a community comprised primarily of manufactured homes used primarily for residential purposes.
 (3)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (i)Authorization of appropriationsThere is authorized to be appropriated for grants under this section $100,000,000 for each of fiscal years 2021 through 2025.
 (j)RegulationsThe Secretary shall issue any regulations necessary to carry out this section. 